                                              Entered on Docket
                                              March 29, 2019
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                      The following constitutes the order of the Court.
                                        Signed: March 28, 2019
 3
 4                                       ___________________________________________
                                         William J. Lafferty, III
 5                                       U.S. Bankruptcy Judge

 6
 7
 8                           UNITED STATES BANKRUPTCY COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11
12   In re                                )        Lead Case No. 18-42169 WJL
                                          )        Chapter 7
13   Geralynne Marie Longmire,            )
                                          )        Adversary Proceeding No. 18-04110
14                      Debtor.           )
                                          )        HEARING HELD
15                                        )
                                          )        Date:            February 20, 2019
16   Judd Kessler,                        )        Time:            10:30 a.m.
                                          )        Dept.            220
17                      Plaintiff,        )
                                          )
18                v.                      )
                                          )
19   Geralynne M. Longmire,               )
                                          )
20                      Defendant.        )
                                          )
21
22               MEMORANDUM DECISION RE MOTIONS FOR SUMMARY JUDGMENT
23           These matters came for hearing on February 20, 2019, on Judd
24   Kessler’s Motion for Summary Judgment (the “Plaintiff’s MSJ”) on
25   portions of Plaintiff’s First Amended Complaint, and Geralynne
26   Longmire’s Counter Motion for Summary Judgment (the “Defendant’s
27   Cross-Motion”).        Alexander Kessler appeared for Plaintiff Judd
28   Kessler (“Plaintiff”); Hugo Torbet appeared for Defendant Geralynne



Case: 18-04110    Doc# 55   Filed: 03/28/19     Entered: 03/29/19 09:06:47      Page 1 of 29
 1   Longmire (“Defendant”).1          At the conclusion of oral argument the
 2   Court took the matters under submission.
 3         For the reasons set forth below, the Court denies the
 4   Plaintiff’s MSJ, concluding that (a) with respect to the First
 5   Claim, relating to Defendant’s alleged statements concerning
 6   whether the real property which is the subject of this dispute was
 7   her residence, Plaintiff has not demonstrated that there is no
 8   genuine dispute concerning material facts related to Defendant’s
 9   intent to defraud Plaintiff, (b) with respect to the Third Claim,
10   which relates to Defendant’s alleged statements concerning her
11   monthly compensation, Plaintiff has not demonstrated that there is
12   no genuine dispute concerning material facts related to his
13   reasonable reliance on those statements, and (c) with respect to
14   Plaintiff’s Fourth Claim, for the reasons stated on the record
15   during the February 20 hearing, the Court will grant the
16   Defendant’s Motion to Dismiss that claim without leave to amend,
17   thereby rendering the Plaintiff’s MSJ moot with respect to that
18   claim.      Because there exist genuine issues of material fact as to
19   many aspects of Plaintiff’s claims, and because the parties have
20   had little time to conduct discovery in this matter, no part of
21   this Memorandum constitutes the Court’s permanent findings of fact.
22         In addition to this disposition of Plaintiff’s MSJ and
23   Defendant’s Cross-Motion, as also explained more fully below, the
24
     1
25    In addition to the Plaintiff’s MSJ and the Defendant’s Cross-
     Motion, the Court also heard argument on Defendant’s Motion to
26   Dismiss First Amended Complaint (the “Defendant’s MTD”). The Court
     indicated that, apart from the disposition of the Fourth Claim, it
27   was disinclined to grant Defendant’s MTD. The Court will dispose
     of the Defendant’s MTD by separate order to be entered concurrently
28   with this memorandum.

                                                 -2-
Case: 18-04110    Doc# 55   Filed: 03/28/19   Entered: 03/29/19 09:06:47   Page 2 of 29
 1   Court wishes to express concerns about an issue that, while neither
 2   comprehensively briefed nor fully argued by the parties, appears to
 3   be of central importance to this dispute, which is the appropriate
 4   measure of damages for the fraud alleged by Plaintiff.                    It does
 5   appear that Plaintiff is seeking damages based upon a “benefit of
 6   the bargain” theory, which includes, inter alia, interest accruing
 7   under a promissory note at a default rate of 21.80%, while
 8   Defendant urges that the measure of damages for a fraud claim
 9   arising under Cal. Civ. Code § 3343 would be measured by
10   Plaintiff’s “out of pocket” damages, thus potentially drastically
11   reducing the amount of damages recoverable by Plaintiff.                     The Court
12   is uncertain whether these transactions would fall within the ambit
13   of Cal. Civ. Code § 3343; the Court is also unaware what the
14   parties would otherwise contend would be the appropriate measure of
15   damages under California law for alleged fraud.                  Accordingly, the
16   Court will require both parties to be prepared to discuss the
17   applicable measure of damages and to propose a means to resolve the
18   issue at a status conference to be set by the Order accompanying
19   this Memorandum.
20
21                                           BACKGROUND
22         The following facts appear to be undisputed.
23         In the spring of 2016, Defendant needed to refinance her home
24   at 215 El Pinto, Danville, California (the “Property”) - a “hard
25   money” loan that Defendant had secured via a lien against the
26   Property was coming due, and Defendant did not have the funds to
27   pay it.     Defendant was self-employed, running her own sports
28   marketing company, and while she had a demonstrated ability to earn


                                                 -3-
Case: 18-04110   Doc# 55   Filed: 03/28/19    Entered: 03/29/19 09:06:47   Page 3 of 29
 1   a high level of compensation, the amount of that compensation was
 2   not necessarily consistent on a month-to-month basis.
 3         With the assistance of a loan broker, Russell Roesner,
 4   Defendant applied for a loan from Plaintiff as Trustee of Ingodwe
 5   Trust.      This loan would also be fairly characterized as “hard
 6   money”:     it was a short term (all due in six months), high interest
 7   (10.90% per annum pre-default, 21.80% per annum post-default) loan,
 8   and it was to be secured by a first-priority lien against the
 9   Property.     Plaintiff asserts, and Defendant does not generally
10   contest, that as a non-institutional hard-money lender during the
11   mid-2010’s, he was able to dictate the terms and conditions of the
12   loans he was willing to make.            In other words, under the then
13   prevailing market conditions, he essentially had his pick of
14   lending opportunities, and he imposed certain pre-conditions to any
15   loan: (a) he did not wish to make loans secured by his borrower’s
16   residence (based on the protections afforded to homeowner borrowers
17   under California law, as well as the more emotionally fraught
18   circumstances, and therefore additional delay and expense, that he
19   believed would accompany a foreclosure of a borrower’s residence);
20   (b) he wished to make loans only to borrowers with a demonstrable
21   ability timely and regularly to pay the monthly obligations due
22   under the high interest rate and short term loans he would make;
23   and (c) he wished to make only loans that would be secured by real
24   property with a loan to value ratio of at least 80%.                    Plaintiff and
25   Defendant do not appear to agree, however, on the manner and timing
26   of Defendant’s awareness of these conditions to Plaintiff’s
27   lending, or to the ultimate importance of each of these pre-
28   conditions.


                                                 -4-
Case: 18-04110    Doc# 55   Filed: 03/28/19   Entered: 03/29/19 09:06:47   Page 4 of 29
 1         The parties disagree about some of the aspects of the loan
 2   application process and, for economy, the facts surrounding those
 3   disagreements will be set forth with particularity in connection
 4   with the discussion of the two remaining claims on which Plaintiff
 5   seeks summary judgment, i.e., Defendant’s alleged misstatements
 6   about her residence and her income.             However, the parties also seem
 7   not to disagree about the remaining portions of the narrative, as
 8   set forth below.
 9         Plaintiff agreed to provide a loan to Defendant and the loan
10   closed on or about March 11, 2016.             The loan was in the original
11   principal amount of $1,850,000, was all due and payable on October
12   1, 2016, and called for monthly payments in the amount of
13   $16,804.17 at an initial annual interest rate of 10.90%.                    Around
14   the time the loan funded, Defendant changed her home address to 110
15   Kingswood Circle, Danville, California (the “Kingswood Address”).
16   However, after approximately two months without achieving a sale,
17   Defendant changed her home address back to the Property, having
18   never made a payment to Plaintiff pursuant to the note.                   Plaintiff
19   later learned of Defendant’s living in the Property as her
20   residence and, in any event, the parties appear to have worked co-
21   operatively to attempt to sell the Property on favorable terms,
22   pursuant to which Plaintiff appears to have consented for a time to
23   Defendant’s occupancy of the Property as her residence.
24   Eventually, Plaintiff acquired the Property via foreclosure in
25   February 2017, via a partial credit bid of $1,500,000, and, after
26   evicting Defendant from the Property, sold the Property in his own
27   right on February 28, 2018 for $1,810,000, leaving an amount unpaid
28


                                                -5-
Case: 18-04110   Doc# 55   Filed: 03/28/19   Entered: 03/29/19 09:06:47   Page 5 of 29
 1   under the note, including default interest, of $1,146,080.57 as of
 2   December 3, 2018, around the time of filing Plaintiff’s MSJ.
 3           Plaintiff commenced an action in state court in October 2017
 4   for fraud related to the inducement of the loan.                 Defendant filed a
 5   counter-claim for seven causes of action including breach of
 6   contract.    Plaintiff filed an anti-SLAPP motion in response to the
 7   breach of contract claim which was ultimately granted along with
 8   attorney’s fees and costs in the amount of $8075.72 plus 10%
 9   interest.2    Plaintiff moved for summary judgment on his state law
10   claims on August 1, 2018 and a hearing was set for November 5,
11   2018.    Defendant filed this chapter 7 bankruptcy case on September
12   18, 2018.
13           Plaintiff commenced this adversary proceeding on November 13,
14   2018, seeking, inter alia, a determination that the remaining
15   unpaid obligations under the promissory note, including accumulated
16   unpaid interest at the default rate, are non-dischargeable.                     More
17   specifically, those claims are: 1) False representations regarding
18   place of residence; 2) False representations regarding the value of
19   the Property; 3) False representations regarding defendant’s
20   income; 4) Loan fraud; and 5) Anti-SLAPP Fee Award.                  Here, the
21   Court is deciding Plaintiff’s MSJ on the First, Third, and Fourth
22   Claims, as well as Defendant’s Cross-Motion on all five claims,
23
24
     2
25    The grant of the anti-SLAPP motion forms the basis for Plaintiff’s
     Fifth Claim, seeking a determination that Defendant’s assertion of
26   the allegedly meritless counter claim constituted an intentional
     injury to Plaintiff’s person or property, rendering such claim non-
27   dischargeable under 11 U.S.C. § 523(a)(6). Plaintiff does not seek
28   summary judgment on that claim.


                                                -6-
Case: 18-04110   Doc# 55   Filed: 03/28/19   Entered: 03/29/19 09:06:47   Page 6 of 29
 1   although the Fourth Claim was dismissed without leave to amend at
 2   the hearing on February 20, 2019.
 3
 4                                           ANALYSIS
 5   I.      The Standard for Granting a Motion for Summary Judgment.
 6           Summary judgment is proper when “the pleadings, the discovery,
 7   and disclosure materials on file, and any affidavits show that
 8   there is no genuine issue as to any material fact and that the
 9   movant is entitled to judgment as a matter of law.”                  Fed. R. Civ.
10   P. 56(c); Fed. R. Bankr. P. 7056 (establishing that Rule 56 applies
11   to adversary proceedings).          The moving party bears the initial
12   burden of demonstrating the absence of a genuine issue of material
13   fact.    Once the moving party has met his burden, to avoid summary
14   judgment the nonmovant must then present an affirmative showing of
15   evidence to establish a genuine issue of fact.                Celotex Corp. v.
16   Catrett, 477 U.S. 317, 322-23 (1986).              All justifiable inferences
17   are to be construed in favor of the nonmovant.                Anderson v. Liberty
18   Lobby, 477 U.S. 242, 253 (1986).
19           Plaintiff’s MSJ seeks a determination that there is no genuine
20   dispute as to any material fact with respect to the First and Third
21   Claims, each of which assert that the debt owed to Plaintiff is
22   non-dischargeable under 11 U.S.C. § 523(a)(2)(A) and (B),
23   respectively.
24
25   II.     The Standard for Excepting a Debt From Discharge Under 11
             U.S.C. § 523(a)(2)
26
27           Section 523(a)(2) provides in pertinent part that a debtor is
28   not discharged from a debt to the extent that debt was obtained by:


                                                -7-
Case: 18-04110   Doc# 55   Filed: 03/28/19   Entered: 03/29/19 09:06:47   Page 7 of 29
 1               (A) false pretenses, a false representation, or actual
                 fraud, other than a statement respecting the Defendant’s
 2               or an insider’s financial condition;
 3               (B) use of a statement in writing-
 4                     (I)    that is materially false;
 5                     (ii) respecting the debtor’s or an insider’s
                       financial condition
 6
                       (iii) on which the creditor to whom the debtor is
 7                     liable for such money, property, services, or credit
                       reasonably relied; and
 8
                       (iv) that the debtor caused to be made or published
 9                     with the intent to deceive
10         Governing law in the Ninth Circuit makes clear that to prevail
11   on a § 523(a)(2)(A) claim a creditor must prove by a preponderance
12   of the evidence:
13         (1)   Misrepresentation, fraudulent omission or deceptive
14               conduct by the Defendant;
15         (2)   Knowledge of the falsity or deceptiveness of his
16               statement or conduct;
17         (3)   An intent to deceive;
18         (4)   Justifiable reliance by the creditor on the Defendant’s
19               conduct or statement;
20         (5)   Damage to the creditor proximately caused by its reliance
21               on the Defendant’s statement or conduct.
22         Oney v. Weinberg (In re Weinberg), 410 B.R. 19, 28 (B.A.P. 9th
23   Cir. 2009), aff’d, 407 Fed. Appx. 176 (9th Cir. 2010).
24         The standard to prevail on a § 523(a)(2)(B) claim is largely
25   the same, with the exception that a creditor must show the reliance
26   on a defendant’s written misrepresentation was reasonable as
27   opposed to justifiable.         Siriani v. Northwestern Nat. Ins. (In re
28   Siriani), 967 F.2d 302, 304 (9th Cir. 1992).


                                                -8-
Case: 18-04110   Doc# 55   Filed: 03/28/19   Entered: 03/29/19 09:06:47   Page 8 of 29
 1   III. Claim 1:      Place of residence - § 523(a)(2)(A)
 2           A.   Misrepresentation of material facts and knowledge of
                  falsity
 3
 4           A statement can be materially false if it includes information
 5   which is "substantially inaccurate" and is of the type that would
 6   affect the creditor's decision-making process.”                  Candland v. Ins.
 7   Co. of N. Am. (In re Candland), 90 F.3d 1466, 1470 (9th Cir. 1996)
 8   (quoting First Interstate Bank of Nev. v. Greene (In re Greene), 96
 9   B.R. 279, 283 (B.A.P. 9th Cir. 1989)).
10           Plaintiff’s First Claim alleges that Defendant misrepresented
11   to him that “(a) Defendant did not reside at the Subject Property
12   but rather resided at the Kingswood Property, (b) Defendant would
13   not occupy the Subject Property after the Loan was made, (c) the
14   Subject Property was vacant, and (d) the Subject Property was
15   investment property” (Doc. 8, p. 3.) when in fact she did live at
16   the Property during the loan making process, and after the loan was
17   made.    For summary judgment purposes, the Court shall only consider
18   the claims of Defendant’s misrepresentation of where she lived
19   during the loan application process.3              The Court concludes that the
20   undisputed facts presently available to review show Defendant
21   misrepresented her living situation on her loan application.
22           Defendant signed documents stating that the Property was not
23
     3
       Though there is strenuous argument by Plaintiff that the fact
24
     that Defendant having moved back to the Property two months after
25   the loan was funded, as evidenced by Debtor’s bankruptcy schedules
     (Doc. 11-4, Ex. 10,) establishes without dispute her intent to live
26   at the Property after the loan was funded (and establishes that
     Defendant never moved out of the residence at all), Defendant’s
27   intent as to future actions involves factual questions regarding
     the Defendant’s credibility that are inappropriate for disposition
28   at the summary judgment stage. See Braxton-Secret v. A.H. Robins
     Co., 769 F.2d 528 (9th Cir. 1985).
                                                 -9-
Case: 18-04110    Doc# 55   Filed: 03/28/19   Entered: 03/29/19 09:06:47   Page 9 of 29
1    her residence, she did not live at the Property at the time of the
2    loan application, that she did not plan to live there, and that the
3    address was to be used for business purposes only.                 (Doc. 11-3,
4    Plaintiff Dec. Ex. 1.)       Section III of the loan application,
5    entitled “Borrower Information,” requested Defendant’s “Present
6    Address” and provided checkboxes to indicate whether a borrower
7    owned or rented the present address, as well as space to fill in
8    the number of years a borrower had been living at the present
9    address.    After providing a space to fill in a different mailing
10   address, the application prompts “If residing at present address
11   for less than two years, complete the following:” “the following”
12   being spaces to fill in information regarding a borrower’s “Former
13   Address.”    (Doc. 11-3, Ex. 1.)
14        Defendant’s application lists her “Present Address” as the
15   Kingswood Address, and a checked box indicating Defendant rented
16   the “Present Address” for two years. The space meant for a “Former
17   Address” was left blank.        (Doc. 11-3, Plaintiff Dec. Ex. 1.)
18   Defendant also signed multiple addenda to the loan application
19   which stated that the Property was not Defendant’s primary or
20   secondary residence, and that the loan to be obtained was for
21   business purposes only.       (Doc. 11-5.)
22        Defendant concedes that the Property was her principal
23   residence until sometime shortly before the loan was funded, and
24   that she moved back to the Property about two months after the loan
25   closed, after an attempted sale fell apart.             (Doc. 32, p. 7.)
26   However, Defendant contends that her statements within her loan
27   applications were not misrepresentations, because the loan broker,
28   Roesner, knew at the time of making the loan application that those


                                            -10-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 10 of
                                         29
1    statements were false, and in fact directed Defendant to make the
2    false statements.      Defendant also contends that she did not make
3    false statements because she did not complete the loan application
4    herself but was instead presented a “pre-filled” loan application
5    by Roesner for her signature.         (Doc. 32 p. 2, Doc. 33 p. 4.)
6         Defendant also points to an email exchange between herself and
7    Roesner as evidence that she could not have misrepresented her
8    living situation, when Plaintiff knew of her living situation
9    throughout the loan application process.            During this exchange,
10   Roesner told Defendant that Plaintiff4 needed her to write a letter
11   stating her intent to move out of the Property.              Defendant agreed
12   and told Roesner she would write a letter stating intent to move
13   out of the Property until the loan closed.            (Doc. 11-3, Ex. 7.)
14   Seemingly as a result of this exchange, Defendant signed a letter
15   dated March 2015, which appears to have been marked by hand to read
16   “March 2016.”    The letter stated that the Property was Defendant’s
17
18   4
       Defendant further contends that Roesner was Plaintiff’s agent,
19   and concludes without further argument or citation that under Cal.
     Civ. Code § 2332, such an agency relationship compels the
20   conclusion that all knowledge of Defendant’s false statements (and
     Roesner’s instructions to Defendant to make such statements in the
21   first place), can be imputed to Plaintiff. (Doc. 32, p. 13.)
     However, beyond making a few perfunctory statements concerning the
22   possibility that Roesner might have been Plaintiff’s agent (based,
     in turn, upon a spoliation of evidence argument that is neither at
23   this point sufficiently developed, nor obviously germane to the
24   questions presented here) and having assumed the legal conclusion
     she would like the Court to endorse, Defendant has made no showing
25   that an agency relationship existed between Roesner and Plaintiff.
     Nor did Defendant establish that such an agency relationship means
26   any knowledge Roesner had about Defendant’s living situation must
     be imputed to Plaintiff. The Court further notes that Plaintiff
27   also alleged during the February 20 hearing that Roesner was in
     fact Defendant’s agent without making any sort of evidentiary
28   showing. The Court declines to find an agency relationship between
     Roesner and either party for the reasons stated above.
                                            -11-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 11 of
                                         29
1    “home” and that she would be moving to live with her mother until
2    the Property sold.      (Doc. 11-3, Ex. 8.)        Plaintiff admits that he
3    received the letter prior to making the loan, stating in his
4    Declaration that
5
6                Longmire provided me with the letter dated March
                 8, 2015, which Roesner represented to me was
7                signed a full year earlier in connection with
                 Longmire’s attempt to obtain another loan, and
8                that Longmire had long since moved out of the
                 Subject Property.      Roesner assured me that
9                Longmire did not, and would not, reside at the
                 Subject Property and, consistent with the letter,
10               told me that Longmire lived with her elderly
                 mother at the Kingswood Property (Doc. 11-3, p.
11               7.)
12
           Defendant contends that dating of the letter was not an
13
     attempt to mislead but a typographical error which she later
14
     corrected when brought to her attention by Plaintiff.                (Doc 33, p.
15
     5.)
16
           It appears to the Court at present that there is no genuine
17
     dispute that on her loan application, Defendant knowingly
18
     misrepresented that the Property was not her residence during the
19
     loan application process.        Whether or not these statements were
20
     made at the behest of Plaintiff or Roesner, there is no dispute
21
     that Defendant knew the statements were false.
22
23
           B.    Intent to deceive
24
           While there does not appear to be a genuine dispute that
25
     Defendant knowingly made false statements regarding her residence
26
     to obtain a loan on the Property, genuine issues of fact arise
27
     regarding Defendant’s intent to deceive Plaintiff by making such
28
     representations.      “Intent is usually proven by circumstantial

                                            -12-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 12 of
                                         29
1    evidence or by inferences drawn from the debtor’s conduct.
2    Reckless indifference or disregard for the truth may be
3    circumstantial evidence of intent, but is not sufficient, alone, to
4    constitute fraudulent intent.”          In re Retz, 606 F.3d 1189, 1199
5    (9th Cir. 2010) (citations omitted).
6            The evidence presented by both Plaintiff and Defendant show
7    that in an email exchange between Defendant and Roesner prior to
8    the closing of the loan, Defendant believed that she was under the
9    instruction of both Plaintiff and Roesner to misrepresent her
10   living situation on the loan application.             (Doc. 11-4, Exs. 6-7,
11   Doc. 33-2, Exs. H-1, H-2.)         While knowingly misrepresenting her
12   living situation could be inferred as reckless indifference for
13   truth, the Court does not find such an inference at present.
14   Defendant states unequivocally that she believed that Roesner and
15   Plaintiff were each aware that she had lived at the Property, and
16   that the “story” to the contrary on which Plaintiff was insisting
17   was a sham; and with at least some evidentiary support for
18   Defendant’s belief that Plaintiff was in on the “story” that the
19   Property had not been, was not, and would not be Defendant’s
20   residence, and that she was lying essentially at the behest of
21   Plaintiff.
22           The Court cannot find as a matter of undisputed fact that
23   Defendant intended to deceive Plaintiff.             What is at issue for the
24   Court is not whether Plaintiff actually directed Defendant to
25   misrepresent her living situation, it is whether there is a genuine
26   dispute as to Defendant’s intent to deceive Plaintiff.                 The Court
27   finds such a dispute that will need to be resolved at some later
28   date.


                                             -13-
Case: 18-04110    Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 13 of
                                          29
1           C.   Justifiable Reliance
2           The Supreme Court has established that the standard for
3    excepting a debt from discharge under § 523(a)(2)(A) is actual,
4    justifiable reliance as opposed to the more stringent standard of
5    reasonable reliance.      Field v. Mans, 516 U.S. 59 (1995).             “In
6    considering whether reliance is justifiable, the court must take
7    into account the knowledge and relationship of the parties.”
8    Romesh Japra, M.D., F.A.C.C. v. Apte (In re Apte), 180 B.R. 223,
9    230 (B.A.P. 9th Cir. 1995)(citations omitted).             While there is no
10   independent duty to investigate a defendant’s claims under a
11   justifiable reliance standard, a person cannot ignore obvious red
12   flags or “close his eyes to avoid discovery of the truth.”                 Id. at
13   229.
14          Debtor did not dispute Plaintiff’s contention that he actually
15   relied on Plaintiff’s representations regarding her residence.
16   Plaintiff still fails to meet his burden on this element and
17   appears to have ignored multiple “red flags” in the form of the
18   loan application and accompanying documents squarely in front of
19   Plaintiff prior to making the loan.
20          Plaintiff’s Amended Complaint and Motion for Summary Judgment
21   both stress that Plaintiff is an experienced hard money lender that
22   does not make loans secured by a borrower’s residence, for a
23   variety of plausible reasons.         Plaintiff makes clear he had been
24   making hard money loans for many years and had made clear to
25   brokers his unwillingness to make loans secured by a borrower’s
26   residence since at least 2010.         (Doc. 11-3, p. 3.)
27          There is no dispute that there was no relationship between the
28   parties prior to Defendant making the loan application, and that


                                            -14-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 14 of
                                         29
1    the parties did not meet or communicate directly during the course
2    of the loan application process.           Plaintiff states that he relied
3    on Plaintiff’s loan application including all addenda, the letter
4    regarding Debtor’s intent to move, and Roesner’s assurances
5    regarding Debtor’s residence when making the loan to Defendant.
6    The face of the loan application, signed and dated March 12, 2016,
7    stated Defendant had been living at the Kingswood Address for 2
8    years, and that she lived rent free.            (Doc. 11-3, Ex. 1.)        As part
9    of the loan application Defendant signed multiple addenda stating
10   that the Property was not Defendant’s primary or secondary
11   residence, and that the loan was for business purposes only.
12        However, the letter Plaintiff received from Defendant prior to
13   the loan application being signed and submitted to him casts the
14   statements on the loan application in a troublingly ambiguous
15   shadow.     As discussed above, the letter states plainly that
16   Defendant considered the Property her “home” and that she was only
17   moving out of the home to stay with money in the “interim” while
18   she attempted to sell her home.
19        While Plaintiff claims that he was informed by Roesner that
20   this letter was written for a prior lender in 2015 and that
21   Defendant had “long since moved out of the Subject Property” (Doc.
22   11-3, p. 7.), it is unclear from the face of the document whether
23   the letter to Plaintiff was dated March 8, 2015 or March 8, 2016.
24   The Court need not weigh facts concerning the date of the letter,
25   because whether the letter was written in 2015 or 2016, it is clear
26   from that document that Defendant lived in the Property and
27   considered the Property to be her home less than two years prior to
28   signing the loan application.          The statements of the letter, given


                                             -15-
Case: 18-04110    Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 15 of
                                          29
1    to Plaintiff days before the loan closing, directly contradict the
2    application’s statements that Defendant had not lived at the
3    Property for at least two years prior to the loan application and
4    that Defendant considered the Property to be a business/investment
5    property as opposed to her residence.
6          Such disparate statements were squarely in front of Plaintiff
7    at the time he made the loan.         Plaintiff has failed to establish a
8    lack of genuine dispute surrounding the justifiability of his
9    reliance on statements regarding Defendant’s residence when making
10   the loan.
11
12   IV.   Claim 3: Financial Position - § 523(a)(2)(B)
13         A.    Written misrepresentation of material facts and knowledge
14               of falsity
15         Plaintiff claims Defendant misrepresented her income to him by
16   listing her monthly base income as $21,375 per month on the loan
17   application.    Since the parties do not dispute the income amount
18   listed on the submitted loan application, the focus for the Court
19   is whether there is a genuine dispute that amount was a
20   misrepresentation by the Defendant.
21         Generally, a statement is respecting the debtor’s financial
22   condition "if it has a direct relation to or impact on the debtor’s
23   overall financial status.”        Lamar, Archer & Cofrin, LLP v. Appling,
24   138 S. Ct. 1752, 1762 (2018).         A loan application containing
25   information about an applicant's income constitutes a statement in
26   writing respecting the applicant's financial condition for purposes
27   of § 523(a)(2)(B).       See Cashco Fin. Servs. v. McGee (In re McGee),
28   359 B.R. 764, 768 (B.A.P 9th Cir. 2006).            Here, Defendant’s written


                                            -16-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 16 of
                                         29
1    statement was a signed loan application stating base monthly income
2    of $21,375 per month which qualifies as a written statement.                     (Doc.
3    11-3, Ex. 1.)
4         "'Material falsity' in a financial statement can be premised
5    upon the inclusion of false information or upon the omission of
6    information about a debtor's financial condition."                  First
7    Interstate Bank of Nev. v. Greene (In re Greene), 96 B.R. 279, 283
8    (B.A.P. 9th Cir. 1989) (citing In re Anzman, 73 B.R. 156, 163
9    (Bankr. D. Colo. 1986).        The Court concludes that the undisputed
10   facts show Defendant knowingly misrepresented her income on her
11   loan application.
12        Defendant claims that she did not fill out the loan
13   application, but that it was completed by someone else and provided
14   for her to sign.      However, Defendant does concede that she did
15   review the information on the loan application before signing and
16   submitting it to the Plaintiff.          On the loan application, the self-
17   employed box was checked, and her monthly base income was listed as
18   $21,375 with no further explanation.            In support of her financial
19   condition, the Defendant submitted her tax returns for 2013 and
20   2014, a letter listing her business projections, and bank
21   statements.    Although Defendant claims that the $21,375 per month
22   income statement was a reasonable estimate, these documents show
23   that it was a substantially inaccurate estimate.               First, the 2013
24   tax return shows income of $212,000, or an average of $17,711.50
25   per month, and it includes a $135,000 “settlement”, making it clear
26   that such income was probably not in the ordinary course.                   (Doc.
27   33-2, Ex. L-1.)       Second, while the 2014 tax return did show an
28   average monthly income of $22,050, Defendant’s 2015 and 2016 tax


                                             -17-
Case: 18-04110   Doc# 55    Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 17 of
                                          29
1    returns revealed average monthly incomes of less than $15,000 per
2    month and less than $3,500 per month, respectively.                (Doc. 33, Ex.
3    L-2; Doc. 11-5, Ex. 11; Doc. 11-4, Ex. 10.)
4         As the purpose of the Plaintiff’s request for Defendant’s
5    monthly income was to determine her eligibility for repaying the
6    requested loan, based on the undisputed facts it is clear that the
7    $21,375 figure listed was a material misrepresentation of the
8    Defendant’s monthly base income.
9         Defendant contends that even if the statement was false, she
10   didn’t know it to be false because as a self-employed person she
11   didn’t know the exact amount of income she would receive every
12   month and the amount listed on the application was a reasonable
13   estimate.    Defendant points to her success in sports marketing as
14   support.    Defendant’s financial history does provide some support
15   for this argument (Defendant’s average monthly income increased
16   from less than $18,000 in 2013 to $22,050 in 2014).                However, three
17   days prior to the closing of the loan the Defendant emailed her
18   accountant to report income of $224,000 (about $18,667 per month)
19   for 2015.    (Doc. 42-2, p. 5.)
20        Examining the more recent pre-loan financial information
21   doesn’t lend any more support to Defendant’s position.                Prior to
22   the closing of the loan, the Defendant provided a letter listing
23   her projected business revenue sources.            (Doc. 33-2, Ex. M-1.)         The
24   letter consisted of a list of six transactions totaling $64,000 in
25   income, only $10,500 of which came from monthly retainers.                 Id.
26   The letter also listed four other “Commission pending” transactions
27   and four “Pending future contract” accounts both without an
28   associated monetary value.        Id.   While the list did show that the


                                            -18-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 18 of
                                         29
1    Defendant expected to have future income, it merely speculated as
2    to how much it would be and when it would be received.                 It did not
3    support the statement that Defendant would make $21,375 per month,
4    regularly, or on average.5
5
6            B.   Made With Intent to Deceive
7            If the monthly base income entered on the loan application was
8    a false, material statement, and Defendant knew it to be false, it
9    follows that the statement was made with the intent to deceive the
10   Plaintiff and increase the likelihood of securing the loan.
11           Considering the facts under the reckless disregard analysis
12   discussed above in Section III.B, we can also find that the intent
13   to deceive was satisfied.         Defendant’s tax returns leading up to
14   the loan from Plaintiff demonstrate an inconsistent income stream.
15   As discussed above, Defendant’s tax returns show her annual income
16   fluctuating from $212,538 in 2013 to $264,600 in 2014, before
17
     5
18       At the hearing on February 20th, 2019, Defendant’s counsel

19   clarified that he didn’t think there was a single month in

20   Defendant’s entire life that she made exactly $21,375.                 Defendant

21   provided a loan application to Plaintiff with a projected base
22   monthly income of $21,375 which, without further explanation,
23   implies that she did in fact make $21,375 per month.                 Without a
24
     history demonstrating that she had ever made exactly $21,375 or
25
     that she had consistently made at least that much, it is factually
26
     undisputed that Defendant knew $21,375 was not her actual base
27
     monthly income, even though she may have believed it was within a
28
     range of blue-sky possibilities.
                                             -19-
Case: 18-04110    Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 19 of
                                          29
1    trending back down to $174,899 in 2015.              Defendant’s email
2    disclosing her estimated 2015 income to her accountant, discussed
3    above, demonstrated that Defendant was aware prior to the loan that
4    her income the previous year was well below an average of $21,375
5    per month, despite not yet having filed her 2015 tax return.
6         Defendant’s monthly bank statements leading up to the loan
7    were also inconsistent.         At the hearing on February 20th, 2019,
8    Defendant referenced her bank statements from December of 2015 and
9    January of 2016 in support of the base monthly income figure, where
10   she made $16,000 and $33,000, respectively, from her sports
11   marketing business.
12        The letter Defendant provided prior to the commencement of the
13   loan, which listed her projected business revenue sources, lacked
14   certainty.     (Doc. 33-2, Ex. M-1.)         The letter listed fourteen
15   projected accounts but was very brief with detail and appeared to
16   be based in speculation.          For example, monetary values were only
17   attributed to six of the accounts and dates of payment were only
18   attributed to three of them.
19        These facts lend support to Defendant’s argument that self-
20   employment is subject to great fluctuations in monthly income.                    But
21   more importantly, these facts and documents highlight the necessity
22   of providing further clarification to the lender about the
23   speculative nature of the $21,375 base monthly income listed on the
24   loan application.        As a sole proprietor and as someone who had been
25   through the hard money loan process before, Defendant had the
26   business sophistication to understand that the base monthly income
27   listed on the loan application would affect Plaintiff’s decision-
28   making process.        In neglecting to clarify that her monthly income


                                              -20-
Case: 18-04110    Doc# 55    Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 20 of
                                           29
1    was volatile and could jump from $16,000 in one month to $33,000
2    the next, or that her annual income from the immediately preceding
3    year had dropped almost $90,000 from the prior year, Defendant
4    demonstrated a reckless indifference to her actual financial
5    circumstances.     Therefore, the undisputed material facts currently
6    before the Court support a finding that the Defendant listed an
7    elevated, false income on her application with the intent to
8    deceive the Plaintiff.
9
10        C.      Reasonable Reliance
11        Before addressing the question of reasonable reliance on
12   Defendant’s statement concerning her income, the Court finds a
13   genuine dispute regarding whether Plaintiff actually relied on that
14   statement.
15        Plaintiff asserts that the monthly base income listed on the
16   loan application was a factor that he relied on in his decision to
17   extend financing to Defendant.          However, Defendant has raised the
18   possibility (or in her view, the likelihood) that alternative
19   factors, such as the high interest rate on the loan and the value
20   of the house, were the factors on which Plaintiff more likely
21   relied.     At the hearing, Plaintiff was not able to refute the
22   Defendant’s challenge by pointing to a formula or methodology
23   utilized to determine the sufficiency of $21,375 per month base
24   monthly income, or any other value.            Therefore, based upon the
25   facts before the Court, there does appear to be a genuine dispute
26   as to whether Plaintiff actually relied on the income amount listed
27   on the loan application.
28


                                             -21-
Case: 18-04110    Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 21 of
                                          29
1         Even assuming there was actual reliance on the income listed
2    on the loan application, that reliance must be reasonable.                 Unlike
3    § 523(a)(2)(A), § 523(a)(2)(B) explicitly requires reliance to be
4    based on a “reasonable” standard, which entails an objective,
5    “prudent person” test.       See Field v. Mans, 516 U.S. at 69-71, 77.
6    “Reasonable reliance is a term courts can apply without additional
7    help” and “is judged in light of the totality of the circumstances
8    on a case-by-case basis.”        In re Candland, 90 F.3d at 1471; In re
9    McGee, 359 B.R. at 774 (citing 4 Collier on Bankruptcy ¶
10   523.08[2][d], at 523-49 (Alan N. Resnick & Henry J. Sommer, eds.,
11   15th ed. rev. 2006)).       To rely solely on one statement about the
12   Defendant’s income within a financial statement that attempts to
13   demonstrate Defendant’s true financial position by setting forth
14   information concerning both income and liabilities, without further
15   investigation, may support a finding of unreasonable reliance.                  See
16   Abrams v. Sea Palms Assocs., Ltd. (In re Abrams), 229 B.R. 784, 789
17   (B.A.P. 9th Cir. 1999).
18        The facts before the Court give rise to genuine dispute as to
19   whether the Plaintiff’s reliance on the financial statement was
20   reasonable.
21        The base monthly income, when considered with the liabilities
22   disclosed on the very same loan application, hardly demonstrates
23   Defendant’s ability to make the monthly loan payments.                To the
24   contrary, fairly read, by any lender with even a modicum of
25   financial sense, the financial statement makes clear that Defendant
26   would be unable to make the loan payments.
27        Under the “Liabilities” section of the loan application,
28   Defendant lists two loans with the Department of Education/Navient


                                            -22-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 22 of
                                         29
1    and two loans with VW Credit.         (Doc. 11-3, Ex. 1.)          Although it
2    might indicate that error was made in filling out this section, in
3    that the second loan from the Department of Education/Navient and
4    two loans from VW Credit have the “Unpaid Balance” listed in the
5    “Monthly Payment & Months Left to Pay” column and vice versa, it
6    can nonetheless be deduced from these entries that Defendant had
7    monthly loan payment obligations of more than $7,000 per month.
8    These monthly liabilities alone, when added to the $16,804.17
9    monthly loan payment under Plaintiff’s loan, themselves exceed the
10   base monthly income of $21,375 (which also appears to be on a pre-
11   tax basis), even without allowing for reasonable living expenses.
12        As stated previously, Plaintiff has not provided any
13   information concerning what formula or methodology he employed to
14   determine what would constitute a “sufficient” monthly income
15   timely to service this loan.         But surely it must have at the very
16   least exceeded the applicant’s obligations under this loan and
17   other pending loan obligations.         Based on the facts in front of the
18   Court, without explanation of methodology, it would appear any
19   reliance on the Defendant’s financial statement was unreasonable.
20        Although the undisputed facts before the Court support a
21   finding that Defendant intentionally misrepresented her financial
22   condition to Plaintiff to deceive him, those facts do not
23   demonstrate that Plaintiff actually relied, let alone reasonably
24   relied, on that misrepresentation entitling Plaintiff to summary
25   judgment.    Since all elements of § 523(a)(2)(B) must be met and for
26   the reasons stated above, the Court denies the Plaintiff’s motion
27   for summary judgment on the Third Claim.
28


                                            -23-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 23 of
                                         29
1    V.   Cross Motion for Summary Judgment
2         Defendant’s Cross-Motion seeks summary judgment on Plaintiff’s
3    First, Second, Third and Fourth Claims.
4         As the Court indicated at the conclusion of the argument on
5    these matters, the Court is granting the Defendant’s Motion to
6    Dismiss against the Fourth Claim, without leave to amend.                 That
7    disposition will be reflected in an Order Granting in Part and
8    Denying in Part Defendant’s Motion to Dismiss, to be entered
9    concurrently herewith.       The Cross-Motion is thus denied as moot as
10   to the Fourth Claim.
11        With respect to the remaining claims that are subject to the
12   Defendant’s Cross-Motion, the Court notes that Plaintiff’s Motion
13   for Summary Judgment seeks relief with respect to the First (false
14   statement concerning residence) and Third (false statement
15   concerning income) Claims, but not with respect to the Second
16   (false statement with respect to real property security).                 Thus,
17   while the Court’s ruling on the First and Third Claims in
18   connection with the Plaintiff’s Motion is potentially instructive
19   with respect to the assertions made in the Defendant’s Cross-
20   Motion, the Court will address the Defendant’s assertions regarding
21   the Second Claim separately.
22        Having noted that distinction, however, the Court notes that
23   the Cross-Motion makes essentially the same argument with respect
24   to the First, Second and Third Claims:           that the Plaintiff will not
25   be able to “prove” that any statements Defendant made were false,
26   and therefore summary judgment in favor of Defendant is
27   appropriate.
28


                                            -24-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 24 of
                                         29
1         Defendant may be correct that, ultimately, Plaintiff will not
2    be able to prevail at trial, but the Court is not asking Plaintiff
3    to prove up each element of his Claims.            Rather, Defendant’s Cross-
4    Motion must persuade the Court that Plaintiff has failed to
5    establish the existence any element essential to those claims,
6    including the element of misrepresentation.             See Celotex Corp. v.
7    Catrett, 477 U.S. at 322.
8         In addition, Defendant’s assertions that none of her
9    statements concerning her residence at the Property, or her income,
10   or the value of the Property, were “false” are unavailing, for two
11   reasons.
12        First, as explained in detail previously herein in connection
13   with the disposition of Plaintiff’s Motion, in the best of all
14   worlds, Defendant’s arguments for why her statements about her
15   residency and her income are not false require the Court to accept
16   and find credible her characterizations and contextualization of
17   her statements–-an outcome that, while not outside the realm of
18   possibility, is hardly ordained, and would seem, at best, to
19   require the sort of sifting and weighing and assessment of
20   credibility that might be appropriate at trial, but is impossible
21   at summary judgment.      Anderson v. Liberty Lobby, Inc. 477 U.S. at
22   249 (“[A]t the summary judgment stage the judge’s function is not
23   himself to weigh the evidence and determine the truth of the matter
24   but to determine whether there is a genuine issue for trial.”).
25   Stated slightly differently, this sort of “Guilty, but with an
26   explanation” rationale is uniquely unsuited for a determination
27   that Plaintiff will, as a matter of law, never be able to prove an
28   essential element of his claims.


                                            -25-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 25 of
                                         29
1         Second, while, for the reasons stated above at p. 2 the Court
2    is not currently making any permanent findings of fact with respect
3    to the Plaintiff’s MSJ, it certainly appears to the Court that at
4    this stage of the “proof”, at least some of the statements made by
5    Defendant with respect to the First Claim (i.e., that Defendant had
6    not resided at the Property for the two years prior to the loan
7    transaction, but had “rented” at her mother’s house) and the Third
8    Claim (i.e., that her monthly income was $21,375 without any sort
9    of explanation of qualification) are actually what we would
10   commonly call “false.”
11        Considering these points, it is very difficult to see any
12   merit in Defendant’s Cross-Motion on the First or Third Claims.
13        And Defendant’s Cross-Motion fares no better with respect to
14   the Second Claim.      As noted previously, Plaintiff is not moving for
15   summary judgment with respect to this claim, which asserts that
16   Defendant falsely reported the value of the Property, which was the
17   security for the loan, in connection with the loan application.
18   Defendant’s assertions about the Property and its value, i.e. that
19   Defendant did not make a false statement by saying that the
20   Property was worth $2,500,000, in light of a somewhat recent
21   appraisal and in light of the fact that, on some level, a statement
22   about the worth of real property is usually more “opinion” than
23   “fact,” may ultimately prove to have merit.             However, those
24   assertions hardly foreclose the matter in the manner necessary to
25   enter summary judgment in her favor.           While statements of valuation
26   are generally considered statements of opinion which do not support
27   a fraud claim, “[r]epresentations of value which the declarant does
28   not, in fact, hold or declarations made with reckless indifference


                                            -26-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 26 of
                                         29
1    for the truth may be found to be fraudulent.”             Loomas v. Evans (In
2    re Evans), 181 B.R. 508, 512 (Bankr. S.D. Cal) (quoting Chase
3    Manhattan Bank v. Fordyce, 56 B.R. 102, 105 (Bankr. M.D. Fla.
4    1985)).
5         And as mentioned in Defendant’s Cross-Motion, Defendant,
6    because she does not have the burden of persuasion at trial, may
7    prevail on a summary judgment motion if she carries her burden of
8    production by showing “that the nonmoving party does not have
9    enough evidence of an essential element to carry its ultimate
10   burden of persuasion at trial. . . . If a moving party fails to
11   carry its initial burden of production, the nonmoving party has no
12   obligation to produce anything.”          Nissan Fire & Marine Ins. v.
13   Fritz Co. 210 F.3d 1099, 1102-03 (9th Cir. 2000).
14        However, Defendant’s Cross-Motion fails to meet its burden of
15   production because it merely asserts, without any further argument,
16   reasoning, or citation, that Plaintiff is unable to prove that the
17   valuation is false.      Such a bare assertion does not establish the
18   absence of dispute regarding whether the appraisal from May 2015
19   reflected what Defendant knew about the Property’s value in 2016.
20   Plaintiff produced no evidence in response to this assertion, nor
21   did Plaintiff have to.       At this relatively early stage of
22   litigation, with essentially no facts determined for any purpose as
23   to Plaintiff’s Second Claim, it would be thoroughly improper to
24   terminate this aspect of the action via summary judgment on the
25   bare assertion that Plaintiff will be unable to meet his burden
26   concerning valuation of the Property.
27        For all of these reasons, the Defendant’s Cross-Motion is
28   denied with respect to the First, Second and Third Claims.


                                            -27-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 27 of
                                         29
1
2
3                                 *END OF MEMORANDUM*
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -28-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 28 of
                                         29
1                                  COURT SERVICE LIST
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -29-
Case: 18-04110   Doc# 55   Filed: 03/28/19 Entered: 03/29/19 09:06:47   Page 29 of
                                         29
